Case 6:19-cv-00296-JDK-KNM Document 26 Filed 09/11/20 Page 1 of 2 PageID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                 §
 DEBBIE BROWN,                                   §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                            Case No. 6:19-cv-296-JDK-KNM
                                                 §
 WALMART #6467, et al.,                          §
                                                 §
         Defendant.                              §
                                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. On July 15, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 19), recommending that the claims against James Bozard, Matt Morrow and Misty

 Bhatty be dismissed with prejudice for failure to state a claim. The Report and Recommendation

 was mailed to Plaintiff by certified and regular mail. No written objections have been filed.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections. The Court therefore reviews the Magistrate Judge’s findings for clear error or abuse

 of discretion and reviews her legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)




                                                 1
Case 6:19-cv-00296-JDK-KNM Document 26 Filed 09/11/20 Page 2 of 2 PageID #: 82




 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

 “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 19) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report and

 Recommendation (Docket No. 19) is ADOPTED. The claims against Defendants James Bozard,

 Matt Morrow, and Misty Bhatty are DISMISSED WITH PREJUDICE for failure to state a

 claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

         So ORDERED and SIGNED this 11th day of September, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
